WHITING, J.
This is an appeal from a judgment. The only question before us is the sufficiency of the findings to support such judgment. The action was one in quo warranto, questioning the validity of the attempted incorporation of an independent consolidated school district. The trial court held in favor of defendants, thus sustaining the validity of the corporate organization.
[1] Appellants attack the constitutionality of chapter 47, Laws Special Session 1920, and, in connection with their claim that such act is unconstitutional, they suggest to the court the consideration of the haste with which this act was passed. Certainly counsel thoroughly understand that this court has nothing to do with the motives controlling, the wisdom of, or the haste connected with, the passage of statutes. Those are matters which, under our form of government, must be left with the lawmaking power.
*297[2] Appellants contend that chapter 47 embraces two distinct subjects and is, therefore, in conflict with section 21, art. 3,-of our Constitution. No claim is made but that the title is broad enough to cover the subject-matter of such chapter. The law itself relates solely to consolidated school districts; and there is no part of the same 'but what is germane to the general subject. Part of said act is, it is true, curative in its nature, and part not; but counsel have not called our attention to the holding of any court to the effect that there could not be included in one law provisions curative of past acts and provisions pertaining solely to the future.
We are satisfied of the constitutionality of said act. The constitutionality of same and the legal effect of its provisions have been considered in Hodges v. Snyder, 186 N. W. 867, and Alatalo v. Shaver, 186 N. W. 872, lately decided by this court. Those decisions and what we have- announced above cover all questions presented by this appeal.
The judgment appealed from is affirmed.